PER CURIAM:
Theodore B. Gould appeals from the district court’s orders: (1) dismissing his complaint in which he alleged conspiracy and fraud and sought a refund of taxes and compensatory damages, and (2) denying his motion for reconsideration of the order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gould v. United States, No. 3:06-00008-nkm, 2007 WL 2325177 (W.D.Va. Aug. 9, 2007) & 2007 WL 3046339 (Oct. 16, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.